DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species I, Figures 1-9, and claims 1-20 in the reply filed on 08/04/2020 is acknowledged.
Claims 1-20 are currently pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishiwaki et al. (Pub. No. US 2009/0013556). 
With respect to claims 1-8 and 10, Nishiwaki et al. discloses a sole structure for an article of footwear (see figures 1A-1B), the sole structure (the shoe sole includes an midsole M, an outer sole 2, a deformation element 3 and a connecting member 4. The deformation element 3 consists of a bending deformation member 30 and rubber-like members 35) comprising: a midsole (M) including an outer peripheral surface that tapers (see figures 3-4, 7-8B) in a direction toward a ground contacting surface of the sole structure and extends from a medial side of the sole structure to a lateral side of the sole structure (see figures 3-4); an insert (deformation element 3 consists of a bending deformation member 30 and rubber-like members 35) having a first flange (32; the bending deformation member 30 includes a lower plate portion 31 disposed on the outer sole side and an upper plate portion 32 disposed on the midsole side) attached to the outer peripheral surface and a second flange (31; the bending deformation member 30 includes a lower plate portion 31 disposed on the outer sole side and an upper plate portion 32 disposed on the midsole side) attached to the first flange at a joined region (a hinge portion 33 connecting the upper and lower portions 32, 31) and opposing the first flange to define a recess (as shown in FIGS. 7, 8A, the bending deformation member 30 has a generally V-shaped cross section in an region where the rubber-like member 35 is provided and opens toward the periphery of the rear foot part thereby forming an opening 56) between a first flange surface of the first flange and a second flange surface of the second flange, the first flange and the second flange extending from the 
	With respect to claims 11-18 and 20, Nishiwaki et al. discloses a sole structure for an article of footwear (see figures 1A-1B), the sole structure (the shoe sole includes an midsole M, an outer sole 2, a deformation element 3 and a .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiwaki et al. in view of (WO 2013/169063, and the English translation Pub. No. US 2015/0157088, herein after SEO). Nishiwaki et al. discloses all the limitations of the claims except for wherein the first flange surface and the second flange surface of the insert extend continuously from the medial side of the sole structure to the lateral side of the sole structure. SEO discloses a sole structure for an article of footwear (see paragraph [0004]), the sole structure comprising: an insert (200, see paragraphs [0012], [0036] & [0045]) having a first flange (see figures 2-7) attached to the outer surface and a second flange (see figures 2-8) opposing the first flange to define a recess (110, see paragraph [0036]) between a first flange surface of the first flange and a second flange surface of the second flange, the first flange and the second flange extending from the medial side of the sole structure to the lateral side of the sole structure (see figures 2-3 and 6-8); and wherein the first flange surface and the second flange surface extend continuously from the medial side of the sole structure to the lateral side of the sole structure (see figure 1). Therefore, it would have been obvious to one of ordinary skill in the art to make the first flange surface and the second flange surface of the insert extend continuously from the medial side of the sole structure to the lateral side of the sole structure as taught by SEO, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,111,492. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to a sole structure comprising: a midsole having an inwardly-extending elongate groove/recess continuously disposed along the medial portion, the heel portion, and the lateral portion; and an .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558.  The examiner can normally be reached on M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
02/16/21